Mayes, C. J.,
delivered the opinion of the court.
Some time in October, 1908, and in the lifetime of B. W. Jeffries, he instituted a suit against the Yazoo & Mississippi Yalley Bailroad Company in Desoto county, seeking to recover damages for certain injuries alleged to have been wrongfully sustained by him. For the purpose of deciding this case, we consider nothing except the fact that the petition for letters of administration discloses that such a suit is pending. Subsequently he moved to Memphis, and died while the suit was pending and untried, and after his death his wife, Mrs. Mary Jeffries, filed a petition in Desoto county praying for the *539grant to her of letters of administration. In the petition she states that R. W. Jeffries left no real or personal property, except the suit for damages against the appellant. The petition contains every requisite for a petition of this character, and there is no objection to it for want of form. Letters of administration were granted, and bond, executed. After this was done the Yazoo & Mississippi Valley Railroad Company, against whom the suit is pending, moved the court to revoke the letters for causes set out in the motion. We do not give the grounds of this motion, because it is our judgment that the railroad company has no interest that would warrant any such motion on its part. If there is any merit in the grounds of the motion, it must be used as a defense to the pending suit, when the railroad has some interest involved. The railroad has no interest in the question of whether or not letters of administration are properly granted to Mrs. Jeffries, merely because it may give her a right to continue a suit against it.
Section 2093 of the Code of 1906 provides that “when either of the parties to any personal action shall die without final judgment, the executor or administrator of such deceased party may prosecute or defend such action,” etc., and section 2019 of the Code of 1906, provides that “an administrator may be appointed to institute and conduct suits, whose power shall cease when the litigation is'entirely closed,” etc. Under these two ■sections of the Code éxpress authority is given for the appointment of an administrator to institute or conduct suits, and it is expressly declared that the death of a party to any personal action shall not abate the suit.
Counsel for appellant raise many interesting questions, but none of them can be considered in this proceeding. . ’ Affirmed.